—Appeal by the defendant from a judgment of the Supreme Court, Kings *667County (Demarest, J.), rendered October 20, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in providing the jury with a copy of the indictment during deliberations is unpreserved for appellate review (see People v Udzinski, 146 AD2d 245). In any event, any error was harmless (see, People v Moore, 71 NY2d 684).
The defendant’s remaining contention is without merit. Copertino, J. P., Pizzuto, Joy and Friedmann, JJ., concur.